Citation Nr: 0420037	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for allergic 
rhinoconjunctivitis, as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a skin disorder, to 
include erythroderma, pruritus ani, dyshidrosis, and 
neuroderm (skin disability), as secondary to a service-
connected disability.

3.  Entitlement to service connection for non-tropical sprue, 
as secondary to a service-connected disability.

4.  Entitlement to service connection for hemorrhoids, as 
secondary to a service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for 
post-traumatic stress disorder (PTSD), and denied service 
connection on a primary and secondary basis for circadian 
rhythm sleep disorder, chronic allergic rhinoconjunctivitis, 
erythroderma, non-tropical sprue, pruritus ani, dyshidrosis, 
neuroderm, and hemorrhoids.  The veteran perfected a timely 
appeal of this determination to the Board.

When this matter was previously before the Board in January 
2001, it was remanded for further development.  In the 
introduction to the remand, the Board noted that in a May 
2000 statement, the veteran stated he was withdrawing his 
claims of entitlement to service connection for PTSD and a 
sleep disorder, and thus neither issue was before the Board.  
See 38 C.F.R. §§ 20.204(b), (c).  The veteran thereafter 
filed an application to reopen a claim of service connection 
for PTSD, and in March 2003 rating decision, the RO granted 
service connection for this condition.  Since the rating 
action, the veteran has not initiated appeals regarding 
either the effective date of the award of service connection 
or evaluation assigned, and thus no claim regarding the 
veteran's service-connected PTSD is before the Board.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).



FINDINGS OF FACT

1.  Service connection is in effect for chronic, 
undifferentiated type schizophrenia reaction, with 
generalized anxiety disorder, which is evaluated as 70 
percent disabling, effective April 13, 2001.

2.  The medical evidence shows that the veteran's allergic 
rhinoconjunctivitis was not present in service or until many 
years thereafter and it is not related to service or to an 
incident of service origin, including his service-connected 
psychiatric disability.

3.  The medical evidence shows that the veteran's skin 
disability was not present in service or until many years 
thereafter and it is not related to service or to an incident 
of service origin, including his service-connected 
psychiatric disability.

4.  The medical evidence shows that the veteran's non-
tropical sprue was not present in service or until many years 
thereafter and it is not related to service or to an incident 
of service origin, including his service-connected 
psychiatric disability.

5.  The medical evidence shows that the veteran's hemorrhoids 
was not present in service and it is not related to service 
or to an incident of service origin, including his service-
connected psychiatric disability.


CONCLUSIONS OF LAW

1.  Allergic rhinoconjunctivitis was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  Skin disability was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

3.  Non-tropical sprue was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

4.  Hemorrhoids was not incurred in or aggravated by active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims of 
service connection for allergic rhinoconjunctivitis, skin 
disability, non-tropical sprue and hemorrhoids, and that the 
requirements of the VCAA have been satisfied.

In March 2002, the veteran was provided with VA examination 
to determine the nature and extent of his allergic 
rhinoconjunctivitis, skin disability, non-tropical sprue and 
hemorrhoids, and to obtain an opinion as to the etiology of 
these conditions, to include whether any of the disabilities 
were proximately due to or the result of the service-
connected psychiatric disability.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Further, in June 2000, he testified 
at a hearing held before a hearing officer at the RO, and VA 
has associated voluminous records of his post-service VA and 
private medical treatment.  In addition, he has been provided 
with a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notified him of the evidence needed by the 
veteran to prevail on the claims.  Moreover, in a December 
2002 letter, the RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  By way of these 
communications, and the Board's January 2001 remand, VA gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain, and invited him to file 
any evidence that might support his claim, including any that 
might be in his possession.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004), see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In a March 2004 statement, the veteran 
reported that he had no additional evidence to submit, i.e., 
he had no further evidence in his possession, and thus there 
is no identified evidence that has not been accounted for.  
Finally, the veteran has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a second remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the service medical records are negative 
for complaints or findings of allergic rhinoconjunctivitis, 
skin disability, non-tropical sprue and hemorrhoids, and in 
his statements and testimony, the veteran has not contended 
otherwise.  Thus, although the Board has reviewed the 
voluminous lay and medical evidence in detail, because it is 
clear that the veteran has been diagnosed as having the 
conditions for which he seeks service connection, and since 
service connection is in effect for psychiatric disability, 
the Board will focus its discussion to the evidence that 
concerns whether his allergic rhinoconjunctivitis, skin 
disability, non-tropical sprue and hemorrhoids is related to 
or had its onset during service, or alternatively, whether 
any of these conditions is related to his service-connected 
psychiatric disability.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

In a May 1968 rating decision, the RO granted service 
connection for chronic, undifferentiated schizophrenic 
reaction, and in March 2003, the RO established service 
connection for generalized anxiety disorder; the combined 
psychiatric disability is evaluated as 70 percent disabling, 
effective April 13, 2001.

In support of these claims, the veteran essentially argues 
that each condition is secondary to his service-connected 
psychiatric disability, acknowledging that, with the 
exception of his hemorrhoids, they developed in the 1980s.  
As to his hemorrhoids, the veteran reports that the onset of 
this condition was shortly following his discharge from 
active duty, thus implicitly asserting that the condition had 
its onset during service.

Pursuant to the Board's January 2001 remand instructions, VA 
associated with the claims folder outstanding records of the 
veteran's pertinent medical treatment, and in March 2002, he 
was afforded a battery of VA examinations to determine the 
onset and etiology of his allergic rhinoconjunctivitis, skin 
disability, non-tropical sprue and hemorrhoids.  In doing so, 
the Board instructed the RO that the examiners had to have 
the opportunity to review the veteran's claims folders prior 
to the preparation of their reports.

In compliance with the Board's remand instructions, in March 
2002, he was afforded a formal VA respiratory examination.  
In his report, the physician noted that the veteran had a 
seventeen-year history of chronic sinusitis.  Following the 
physical examination and his review of the veteran's records, 
the examiner diagnosed the veteran as having allergic 
rhinitis and opined that the condition was not related to 
service or to his service-connected psychiatric disability.

That same month, the veteran was also afforded a VA 
gastrointestinal examination.  At the outset of his report, 
the examiner indicated that he had reviewed the veteran's 
claims folders and noted that the veteran had been diagnosed 
as having non-tropical sprue and hemorrhoids.  With respect 
to the latter disability, although he indicated that the 
veteran reported that the onset of this condition was in 1967 
or 1968, the service medical records were negative for any 
complaint or treatment for hemorrhoids.  Following his 
physical examination of the veteran, the examiner opined that 
it was not as least as likely as not that the veteran's non-
tropical sprue was related to his period of military service 
or to his service-connected psychiatric disability.  With 
respect to his hemorrhoids, the examiner similarly concluded 
that this condition was neither related to his period of 
military service or to his service-connected psychiatric 
disability.

In March 2002, he was also afforded a formal VA skin 
examination.  At the outset of the report, the examiner noted 
that the service medical records were negative for any 
complaint or treatment of skin problems.  Following his 
physical examination of the veteran, the examiner indicated 
that, by the veteran's own acknowledgement, the skin problems 
had their onset subsequent to his period of military service.  
He further opined that the condition was not related to 
service and did not have its onset during his period of 
active duty.  In addition, the examiner reported that the 
veteran's skin condition was not caused by his service-
connected psychiatric disability.

In light of the foregoing, and for the same reasons that the 
RO confirmed and continued the denials of each of these 
claims in the March 2004 rating decision, a copy of which was 
issued to the veteran as part of the March 2004 SSOC, the 
Board must deny these claims because the preponderance of the 
competent medical evidence is against a finding that any of 
the disabilities is either related to an incident of service 
origin, to his service-connected psychiatric disability, or 
had its onset during his period of active duty.  

Although the Board does not question the sincerity of the 
veteran's conviction that service connection is warranted for 
these disabilities because they either had their onset during 
service or are related to his service-connected psychiatric 
disability, the Board notes that, as a lay person, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the preponderance of the 
medical evidence is against a showing that the veteran has 
allergic rhinoconjunctivitis, skin disability, non-tropical 
sprue and hemorrhoids that are either related to service, had 
its onset during his period of active duty, or to his 
service-connected psychiatric disability, there is no basis 
upon which to establish service connection for any of these 
conditions.





ORDER

Service connection for allergic rhinoconjunctivitis, as 
secondary to a service-connected disability, is denied.

Service connection for skin disability, as secondary to a 
service-connected disability, is denied.

Service connection for non-tropical sprue, as secondary to a 
service-connected disability, is denied.

Service connection for hemorrhoids, as secondary to a 
service-connected disability, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



